Case: 19-20387     Document: 00515527565        Page: 1      Date Filed: 08/14/2020




        United States Court of Appeals
             for the Fifth Circuit                                  United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                               No. 19-20387                          August 14, 2020
                             Summary Calendar                         Lyle W. Cayce
                                                                           Clerk

 Michael-Francis Palma,

                                                          Plaintiff—Appellant,

                                    versus

 State of Texas; Rolando Pablos, State of Texas; Murl
 E. Miller, State of Texas Comptroller; Roland
 Altinger, Harris County Appraisal District; Ronnie
 Thomas, Harris County Appraisal Review Board; Ann
 Harris Bennett, Harris County Tax Assessor -
 Collector; Judiciary Defendants, State of Texas;
 Harris County District Clerk; Senate Select
 Committee on Property Tax Reform, State of Texas;
 Senate Committee on State Affairs, State of Texas;
 Texas Judicial Counsel; Harris County Sheriff's Office
 In Rem Defendants,

                                                     Defendants—Appellees.




                 Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:18-CV-4561
Case: 19-20387        Document: 00515527565             Page: 2      Date Filed: 08/14/2020




                                      No. 19-20387


 Before Jolly, Elrod, and Graves, Circuit Judges.
 Per Curiam:*
         Michael-Francis Palma appeals the dismissal of his 42 U.S.C. § 1983
 complaint in which he sought damages and other relief for violations of his
 civil rights in connection with the collection of property taxes. The district
 court dismissed the action after finding that Palma failed to prosecute his
 claim and failed to comply with a court order.
         The pro se brief filed by Palma does not address the sole issue on
 appeal, which is whether the district court erred by dismissing his complaint
 for the reasons set forth above. Accordingly, it is as if he did not appeal the
 issue. See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744,
 748 (5th Cir. 1987). Although pro se briefs are afforded liberal construction,
 Haines v. Kerner, 404 U.S. 519, 520 (1972), even pro se litigants must brief
 arguments in order to preserve them, Yohey v. Collins, 985 F.2d 222, 224-25
 (5th Cir. 1993). Because Palma has not identified any error in the district
 court’s analysis underlying the dismissal of his civil action, his appeal is
 DISMISSED AS FRIVOLOUS.




         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
 not be published and is not precedent except under the limited circumstances set forth in
 5TH CIR. R. 47.5.4.




                                            2